DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/134,093, application filed on 12/24/2020, and Applicant’s Preliminary Amendment filed on 06/22/2021.  
3.	In the Preliminary Amendment, claim 1 is cancelled by Applicant, and claims 2-18 are presented as new by Applicant.  Claims 2-18 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 06/29/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 2-7, 9-12, and 15-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8, and 16-19 of U.S. Patent No, 10,447,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the instant application is nearly identical to that subject matter which is recited in the claims of the ‘093 patent, as shown below (see below for a claim-to-claim comparison of the claims of the instant application against the claims of the ‘093 Patent):

Claims of the Instant Application
Claims of the ‘093 Patent
Claim 2. 

A near-field antenna comprising: 









a first dipole antenna; and 



a second dipole antenna; 



a power amplifier configured to feed electromagnetic signals to at least one of the first and second dipole antennas; 

an impedance-adjusting component configured to adjust an impedance of at least one of the first and second dipole antennas; and 

switch circuitry coupled to the power amplifier, the impedance-adjusting component, and the first and second dipole antennas, 



(i) switchably couple the first dipole antenna to the power amplifier and the second dipole antenna to the impedance-adjusting component, or 

(ii) switchably couple the second dipole antenna to the power amplifier and the first dipole antenna to the impedance-adjusting component.

Claim 1. 

A near-field antenna comprising: 

a reflector; 

four distinct coplanar antenna elements, offset from the reflector, each of the four distinct antenna elements following respective meandering patterns, 

wherein: two antenna elements of the four coplanar antenna elements form a first dipole antenna along a first axis; and

another two antenna elements of the four coplanar antenna elements form a second dipole antenna along a second axis perpendicular to the first axis; 

a power amplifier configured to feed electromagnetic signals to at least one of the first and second dipole antennas; 

an impedance-adjusting component configured to adjust an impedance of at least one of the first and second dipole antennas; and 

switch circuitry coupled to the power amplifier, the impedance-adjusting component, and the first and second dipole antennas, 



(i) switchably couple the first dipole antenna to the power amplifier and the second dipole antenna to the impedance-adjusting component, or 

(ii) switchably couple the second dipole antenna to the power amplifier and the first dipole antenna to the impedance-adjusting component.
Claim 3. 

The near-field antenna of claim 2, 

wherein: in a first mode of operation for the near-field antenna, the switch circuitry couples 

(i) the first dipole antenna to the power amplifier and (ii) the second dipole antenna to the impedance-adjusting component; and 

in a second mode of operation for the near-field antenna, the switch circuitry couples 

(i) the second dipole antenna to the power amplifier and 

(ii) the first dipole antenna to the impedance-adjusting component.

Claim 2. 

The near-field antenna of claim 1, 

wherein: in a first mode of operation for the near-field antenna, the switch circuitry couples 

(i) the first dipole antenna to the power amplifier and (ii) the second dipole antenna to the impedance-adjusting component; and 

in a second mode of operation for the near-field antenna, the switch circuitry couples 

(i) the second dipole antenna to the power amplifier and 

(ii) the first dipole antenna to the impedance-adjusting component.
Claim 4. 

The near-field antenna of claim 3, 

wherein: in the first mode of operation for the near-field antenna, the first dipole antenna is to receive electromagnetic waves from the power amplifier and radiate the received electromagnetic waves having a first polarization; and 

in the second mode of operation for the near-field antenna, the second dipole antenna is to receive electromagnetic waves from the power amplifier and radiate the received electromagnetic waves having a second polarization different from the first polarization.

Claim 3. 

The near-field antenna of claim 2, 

wherein: in the first mode of operation for the near-field antenna, the first dipole antenna is to receive electromagnetic waves from the power amplifier and radiate the received electromagnetic waves having a first polarization; and

in the second mode of operation for the near-field antenna, the second dipole antenna is to receive electromagnetic waves from the power amplifier and radiate the received electromagnetic waves having a second polarization different from the first polarization.
Claim 5. 

The near-field antenna of claim 4, 

wherein a wireless-power-receiving device, located within a threshold distance from the near-field antenna, is configured to harvest the radiated 

Claim 4. 

The near-field antenna of claim 3, 

wherein a wireless-power-receiving device, located within a threshold distance from the near-field antenna, is configured to harvest the radiated 
Claim 6. 

The near-field antenna of claim 2, further comprising a controller configured to control operation of the switch circuitry and the power amplifier.

Claim 5. 

 The near-field antenna of claim 1, further comprising a controller configured to control operation of the switch circuitry and the power amplifier.
Claim 7. 

The near-field antenna of claim 6, 

wherein the controller is configured to control operation of the switch circuitry and the power amplifier based on one or more of: 

(i) a location of a wireless-power-receiving device, 

(ii) a polarization of a power-receiving-antenna of the wireless-power-receiving device, and (iii) a spatial orientation of the wireless-power-receiving device.

Claim 6. 

The near-field antenna of claim 5, 

wherein the controller is configured to control operation of the switch circuitry and the power amplifier based on one or more of: 

(i) a location of a wireless-power-receiving device, 

(ii) a polarization of a power-receiving-antenna of the wireless-power-receiving device, and (iii) a spatial orientation of the wireless-power-receiving device.
Claim 9. 

The near-field antenna of claim 2, 





wherein the first dipole antenna comprises two antenna elements and 


the second dipole antenna comprises another two antenna elements to form four distinct coplanar antenna elements, 


wherein each of the four distinct antenna elements follow respective meandering patterns
Claim 1. 

A near-field antenna comprising:

four distinct coplanar antenna elements, offset from the reflector, 


wherein: two antenna elements of the four coplanar antenna elements form a first dipole antenna along a first axis; and

another two antenna elements of the four coplanar antenna elements form a second dipole antenna along a second axis perpendicular to the first axis; 

each of the four distinct antenna elements following respective meandering patterns, 




Claim 10. 

The near-field antenna of claim 9, further comprising: a first feed connected to a first of the 

Claim 7. 

The near-field antenna of claim 1, further comprising: a first feed connected to a first of the 

Claim 11 

The near-field antenna of claim 9, wherein: a first antenna element of the four distinct coplanar antenna elements is a first pole of the first dipole antenna; a second antenna element of the four distinct coplanar antenna elements is a second pole of the first dipole antenna; a third antenna element of the four distinct coplanar antenna elements is a first pole of the second dipole antenna; and a fourth antenna element of the four distinct coplanar antenna elements is a second pole of the second dipole antenna.

Claim 8. 

The near-field antenna of claim 1, wherein: a first antenna element of the four distinct coplanar antenna elements is a first pole of the first dipole antenna; a second antenna element of the four distinct coplanar antenna elements is a second pole of the first dipole antenna; a third antenna element of the four distinct coplanar antenna elements is a first pole of the second dipole antenna; and a fourth antenna element of the four distinct coplanar antenna elements is a second pole of the second dipole antenna.

Claim 12. 

The near-field antenna of claim 9, wherein: the two antenna elements that form the first dipole antenna each include two segments that are perpendicular to a first axis; and the other two antenna elements that form the second dipole antenna each include two segments that are parallel to the first axis.

Claim 16. 

The near-field antenna of claim 1, wherein: the two antenna elements that form the first dipole antenna each include two segments that are perpendicular to the first axis; and the other two antenna elements that form the second dipole antenna each include two segments that are parallel to the first axis.
Claim 15. 

The near-field antenna of claim 9, wherein the two antenna elements that form the first dipole antenna are aligned along a first axis such that the respective meandering patterns followed by each of the two antenna elements are mirror images of one another.

Claim 17. 

 The near-field antenna of claim 16, wherein the two antenna elements that form the first dipole antenna are aligned along the first axis such that the respective meandering patterns followed by each of the two antenna elements are mirror images of one another.
Claim 16. 

The near-field antenna of claim 15, wherein the other two antenna elements that form the second 

Claim 18. 

The near-field antenna of claim 17, wherein the other two antenna elements that form the second 

Claim 17.  

A method of wirelessly charging a receiver device, the method comprising: 

providing a near-field antenna that comprises: 











a first dipole antenna; 




a second dipole antenna; 



switch circuitry coupled to at least the first dipole antenna and the second dipole antenna; 

a power amplifier coupled to the switch circuitry; and 

an impedance-adjusting component coupled to the switch circuitry; instructing the switch circuitry to couple: 

(i) the first dipole antenna to the power amplifier, and 

(ii) the second dipole antenna to the impedance-adjusting component; 

instructing the power amplifier to feed electromagnetic signals to the first dipole antenna via the switch circuitry, 

wherein: the electromagnetic signals, when fed to the first dipole antenna, cause the first dipole antenna to radiate electromagnetic signals to be received by a wireless-power-receiving device 

an impedance of the second dipole antenna is adjusted by the impedance-adjusting component so that the impedance of the second dipole antenna differs from an impedance of the first dipole antenna.

Claim 19. 

A method of wirelessly charging a receiver device, the method comprising: 

providing a near-field antenna that comprises: 

a reflector; 

four distinct coplanar antenna elements, offset from the reflector, each of the four distinct antenna elements following respective meandering patterns, 

wherein: 

(i) two antenna elements of the four coplanar antenna elements form a first dipole antenna aligned with a first axis; and 


(ii) another two antenna elements of the four coplanar antenna elements form a second dipole antenna aligned with a second axis perpendicular to the first axis; 

switch circuitry coupled to at least two of the four coplanar antenna elements; 

a power amplifier coupled to the switch circuitry; and 

an impedance-adjusting component coupled to the switch circuitry; instructing the switch circuitry to couple:

 (i) the first dipole antenna to the power amplifier, and 

(ii) the second dipole antenna to the impedance-adjusting component; 

instructing the power amplifier to feed electromagnetic signals to the first dipole antenna via the switch circuitry, 

wherein: the electromagnetic signals, when fed to the first dipole antenna, cause the first dipole antenna to radiate electromagnetic signals to be received by a wireless-power-receiving device 

an impedance of the second dipole antenna is adjusted by the impedance-adjusting component so that the impedance of the second dipole antenna differs from an impedance of the first dipole antenna.



Allowable Subject Matter
7.	Claims 8, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	With respect to independent claim 18, the prior art of record fails to teach the limitations recited in claim 18, including the particular combination of limitations as recited in claim 18, as follows:
A method of manufacturing a near-field antenna, the method of manufacturing including: 
providing a first dipole antenna that is placed along a first axis; providing a second dipole antenna placed along a second axis perpendicular to the first axis; 
providing a power amplifier configured to feed electromagnetic signals to at least one of the first and second dipole antennas; 
providing an impedance-adjusting component configured to adjust an impedance of at least one of the first and second dipole antennas; and providing circuitry for coupling the at least the first dipole antenna and the second dipole antenna; 
coupling, the reflector, the switch circuitry, the power amplifier, the impedance-adjusting component, and the first and second dipole antennas together, the switch circuitry being configured to: (i) switchably couple the first dipole antenna to the power amplifier and the second dipole antenna to the impedance-adjusting component, or (ii) switchably couple the second dipole antenna to the power amplifier and the first dipole antenna to the impedance-adjusting component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851